Ford, Judge:
The appeal listed above involves the proper dutiable value of certain merchandise entered as “Eleven Beattie Wild Oats Cleaners with Hopper” and “One Beattie Wild Oats cleaner with screen attachments” at a total value of $1,476, which was appraised as entered. The plaintiff herein claims a value for the wild oat cleaners with hopper of $165 each, and, for the wild oat cleaner with screen attachments, plaintiff claims a value of $235, all f. o. b. Brandon, Manitoba.
When the appeal was called for hearing, there was no appearance by the defendant, either in person or by attorney. The evidence establishes that the price at which merchandise such as or similar to that here involved was sold or offered for sale in the principal market of Canada for home consumption and for exportation to the United States, in the ordinary course of trade and in the usual wholesale quantities, was, for the wild oat cleaners with hopper, $165 each and, for the wild oat cleaner with screen attachments, $235, Canadian currency, all f. o. b. Brandon, Manitoba. I, therefore, find such values to be the proper dutiable values of said merchandise. Judgment will be rendered accordingly.